Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”) made this 26th day of
February, 2015, by and between Scott MacRae (hereinafter the “Buyer”) and Kranti
Kumar Kotni (the “Seller”), regarding the purchase of shares of common stock of
Axiom, Inc., a Colorado corporation (the “Company”), and setting forth the terms
and conditions upon which the Seller will sell Thirty Million (30,000,000)
shares (the “Shares”) of common stock (the “Common Stock”) of the Company,
individually owned by Seller, to Buyer. 

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01            Sale.   Subject to the terms and conditions of this Agreement,
the Seller agrees to sell the Shares of Common Stock for an aggregate purchase
price of Seventy Five Thousand ($75,000.00) (the “Purchase Price”).  This is a
private transaction between the Seller and the Buyer.

 

                1.02        Purchase Price.  It is agreed that the Purchase
Price for the Shares will be wire transferred to the Seller. The Closing on the
sale of the Shares shall take place and stock certificate shall be delivered to
the Buyer along with all documents listed in paragraphs 2.12 and 3.02 below. 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

                The Seller hereby represents and warrants to the Buyer the
following:

 

2.01        Organization.  The Company is a Colorado corporation duly organized,
validly existing, and in good standing under the laws of that state. The Company
is a reporting company pursuant to Securities and Exchange Commission (“SEC”)
rules and regulations, and has timely filed all reports schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934,
as amended, including pursuant to Section 12(g), 13(a) or 15(d) thereof, for the
two years preceding the date hereof. (The foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”).  The shares of Common
Stock of the Company are currently quoted on the OTC Markets interdealer
quotation system. 

 

2.02        Capital.   The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock, $0.00001 par value, of which 56,433,333
shares of Common Stock are issued and outstanding.  All outstanding shares are
fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement except for restrictions on transfer imposed by federal and state
securities laws.  At the Closing, there will be no outstanding subscriptions,
options, rights, warrants, convertible securities, or other agreements or
commitments obligating the Company to issue or to transfer from treasury any
additional shares of its capital stock.  None of the outstanding shares of
Common Stock of the Company are subject to any stock restriction agreements. 
All of such shareholders have valid title to such shares of Common Stock and
acquired their shares of Common Stock in a lawful transaction and in accordance
with Colorado corporate law and the applicable securities laws of the United
States.

 

2.03        Financial Statements.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated and with each other, except as may be otherwise specified in such
financial statements or the notes thereto and except that the unaudited
Financial Statements may not contain all footnotes required by U.S. GAAP, and
such financial statements fairly present the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject to normal year-end audit adjustments.  Except as set forth in the
Financial Statements, and as set forth in paragraph 2.05, the Company has no
material liabilities (contingent or otherwise).  The Company is not a guarantor
or indemnitor of any indebtedness of any other person, firm or corporation.

  

--------------------------------------------------------------------------------

 

2.04        Filings with Government Agencies.  The Company files annual and
quarterly reports with the SEC and is current in all filings.  The Company has
made all filings with the state of Colorado that might be required and is
current in its filings and reporting to the state of Colorado. 

 

2.05        Liabilities.   It is understood and agreed that the purchase of the
Shares is predicated on the Company not having any liabilities at Closing. The
Company will not, as of Closing, have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise that will not be
paid by Seller at Closing.  Any debt or liabilities owed by the Company at the
time of Closing will be listed on Exhibit A below and will be paid directly from
the Escrow Account by the Escrow Agent at Closing.  The Seller is not aware of
any pending, threatened or asserted claims, lawsuits or contingencies involving
the Company or its Shares. To the best knowledge of the Seller, there is no
dispute of any kind between the Company and any third party, and no such dispute
will exist at the Closing of this transaction and at the Closing, the Company
will be free from any and all liabilities, liens, claims and/or commitments. 

 

2.06        Tax Returns.  The Company has filed or will file prior to Closing,
all federal and state returns due and owing as of the quarter ending December
2014.  As of Closing, there shall be no taxes of any kind due or owing by the
Company.

 

2.07        Ability to Carry Out Obligations.  The Seller has the right, power,
and authority to enter into, and perform its obligations under this Agreement. 
The execution and delivery of this Agreement by the Seller and the performance
by the Seller of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation of any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company, the officers, directors or Seller are a party, or by which
they may be bound, nor will any consents or authorizations of any party other
than those hereto be required, (b) an event that would cause the Company (and/or
assigns) to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, or encumbrance on any asset of the
Company or upon the Shares to be acquired by the Buyer.

 

2.08        Contracts, Leases and Assets.   The Company is not a party to any
contract, agreement or lease (unless such contract, agreement or lease has been
assigned to another party or the Company has been released from its obligations
thereunder, other than the normal contract with the Transfer Agent).  No person
holds a power of attorney from the Company or the Seller.  At the Closing, the
Company will have no assets or liabilities or any obligations which would give
rise to a liability in the future.

 

2.09        Compliance with Laws.   The Company has complied in all material
respects, with, and is not in violation of any, federal, state, or local
statute, law, and/or regulation applicable to the Company.  To the best
knowledge of the Seller, the Company has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities. The Shares being sold herein are being sold in a private transaction
between the Seller and the Buyer, and the Seller makes no representations as to
whether the Shares are subject to trading restrictions under the Securities Act
of 1933, as amended, and rules promulgated thereunder.

 

2.10        Litigation.   The Company, other than what is disclosed, is not a
party to any suit, action, arbitration, or legal, administrative, or other
proceeding, or pending governmental investigation. To the best knowledge of the
Seller, there is no basis for any such action or proceeding and no such action
or proceeding is threatened against the Company.  The Company is not a party to
or in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.

 

2.11        Conduct of Business.  Prior to the Closing, the Company shall
conduct its business in the normal course, and shall not (without the prior
written approval of Buyer) (i) sell, pledge, or assign any assets, (ii) amend
its Articles of Incorporation or Bylaws, (iii) declare dividends, redeem or sell
stock or other securities (iv) incur any liabilities, except in the normal
course of business, (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (vi) enter into any other
transaction.

 

2.12        Closing Documents.  All minutes, consents or other documents
pertaining to the Company to be delivered at the Closing shall be valid and in
accordance with the laws of Colorado.

 

2.13        Title.   The Seller has good and marketable title to all of the
Shares being sold by him to the Buyer pursuant to this Agreement.  The Shares
will be, at the Closing, free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind, except for
restrictions on transfer imposed by federal and state securities laws.  None of
the Shares are or will be subject to any voting trust or agreement.  No person
holds or has the right to receive any proxy or similar instrument with respect
to such Shares.  Except as provided in this Agreement, the Seller is not a party
to any agreement which offers or grants to any person the right to purchase or
acquire any of the Shares. There is no applicable local, state or federal law,
rule, regulation, or decree which would, as a result of the purchase of the
Shares by Buyer (and/or assigns) impair, restrict or delay voting rights with
respect to the Shares.

2



--------------------------------------------------------------------------------



 

 

2.15        Transfer of Shares.  The Seller will have the responsibility for
sending all certificates representing the Shares being purchased, along with the
proper Stock Powers with Signature Guarantees acceptable to the Transfer Agent
for delivery to the Escrow Agent to be sent to the Buyer at Closing.

 

ARTICLE III

CLOSING

 

3.01        Closing for the Purchase of Common Stock.  The Closing (the
“Closing”) of this Transaction for the Shares being purchased will occur when
all of the documents and consideration described in Paragraphs 2.12 above and in
3.02 below have been delivered and (i) the Company’s financial statements for
September 30, 2014, will be delivered to the Buyer. 

 

3.02        Documents and Payments to be Delivered at Closing.  As part of the
Closing the following documents, in form reasonably acceptable to counsel to the
parties, and shall be delivered to Buyer:

 

                (a)           By the Seller:

 

                (i)            stock certificate or certificates, along with
stock powers with medallion signature guarantees acceptable to the transfer
agent, representing the Shares, endorsed in favor of the name or names as
designated by Buyer or left blank;

 

                (ii)           the resignation of all officers of the Company.

 

                (iii)         the appointment of new directors of the Company as
designated by the Buyer and the resignation of all its current directors; and
Buyer will provide the Seller the resolution of the new appointment before the
Closing.

 

                (iv)          true and correct copies of all of the business and
corporate records of the Company, including but not limited to correspondence
files, bank statements, checkbooks, savings account books, minutes of
shareholder and directors meetings or consents, financial statements,
shareholder listings, stock transfer records, agreements and contracts that
exist and

 

                (v)           such other documents of the Company as may be
reasonably required by Buyer, if available.

 

                (b)           By Buyer: A wire transfer to the Seller in the
amount of $75,000.00 representing the Purchase Price for the Shares.

 

3.03    Conditions Subsequent.  After the Closing:

 

                                (a)           After the Purchase, the Buyer of
the Shares shall file the appropriate filings, if so required, disclosing the
acquisition of the Shares by the Buyer (“Disclosure Document”).

 

                (b)           Upon the purchase of the Shares by the Buyer,
Buyer will have the full responsibility for filing any and all documents
required by the SEC and/or any other government agency that may be required. The
Seller will supply the Buyer with all information that is currently available
for the Company. The Buyer understands that the Seller will have no
responsibility whatsoever for any filings made by the Company in the future,
either with the SEC, FINRA or with the State of Colorado.

 

 

 

 

3



--------------------------------------------------------------------------------



 

ARTICLE IV

INVESTMENT INTENT

 

4.01        Transfer Restrictions.  Buyer (and/or assigns) agrees that the
Shares being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act. 

 

4.02        Investment Intent.  The Buyer is acquiring the Shares for his own
account for investment, and not with a view toward distribution thereof.

 

4.03        No Advertisement.  The Buyer acknowledges that the Shares have been
offered to him in direct communication between him and Seller, and not through
any advertisement of any kind.

 

4.04        Knowledge and Experience.   The Buyer acknowledges that he has been
encouraged to seek his own legal and financial counsel to assist him in
evaluating this purchase. The Buyer acknowledges that Seller has given him and
his counsel access to all information relating to the Company’s business that he
has requested. The Buyer acknowledges that he has sufficient business and
financial experience, and knowledge concerning the affairs and conditions of the
Company so that he can make a reasoned decision as to this purchase of the
Shares and is capable of evaluating the merits and risks of this purchase.

 

4.05        Restrictions on Transferability.  The Buyer is aware of the
restrictions on transferability of the Shares and further understands the
certificates shall bear the following legend.

 

                (a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS
4(a)(1) AND 4(a)(2) OF THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE
WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE,
ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE
UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.

 

(b) The Buyer understands that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.

 

(c)           The Company and/or Seller have neither filed such a registration
statement with the SEC or any state authorities nor agreed to do so, nor
contemplate doing so in the future for the shares being purchased, and in the
absence of such a registration statement or exemption, the Buyer may have to
hold the Shares indefinitely and may be unable to liquidate them in case of an
emergency.

 

ARTICLE V

REMEDIES

 

5.01        Arbitration.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the principles of conflict of laws thereof. Any
controversy of claim arising out of, or relating to, this Agreement, or the
making, performance, or interpretation thereof, shall be settled by arbitration
in Colorado in accordance with the Rules of the U.S. Arbitration Association
then existing, and judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy.

 

5.02        Termination.  The Buyer may terminate this Agreement, if at the
Closing, the Seller has failed to comply with all material terms of this
Agreement and has failed to supply any documents required by this Agreement
unless they do not exist, or have failed to disclose any material facts which
could have a substantial effect on any part of this transaction.  Seller may
terminate this Agreement if at the Closing Buyer has failed to perform. 
Termination is the sole remedy.

 

5.03        Indemnification.   From and after the Closing, the Parties, jointly
and severally, each agree to indemnify the other against all actual losses,
damages and expenses caused by (i) any material breach of this Agreement by them
or any material misrepresentation contained herein, or (ii) any misstatement of
a material fact or omission to state a material fact required to be stated
herein or necessary to make the statements herein not misleading.

 

4



--------------------------------------------------------------------------------



 

 

5.04        Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.

 

ARTICLE VI

MISCELLANEOUS

 

6.01        Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

 

6.02        No Oral Change.  This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

                                                                                                                               
 

6.03        Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.

 

6.04        Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.

 

6.05        Entire Agreement.  This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.

 

6.06        Partial Invalidity.  In the event that any condition, covenant or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.07        Significant Changes.  The Buyer understands that significant changes
may be made in the capitalization and/or stock ownership of the Company, which
changes could involve a reverse stock split and/or the issuance of additional
shares, thus possibly having a dramatic negative effect on the percentage of
ownership and/or number of shares owned by present shareholders of the Company.

 

6.08        Counterparts.   This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.

 

                6.09        Binding Effect.  This Agreement shall inure to and
be binding upon the heirs, executors, personals, successors and assigns of each
of the parties to this Agreement.

 

6.10        Effect of Closing.  All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.

 

6.11        Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

Kranti Kumar Kotni, Seller

   

 

_______________________________________

By:  Kranti Kumar Kotni

 

 

 

 

Scott MacRae, Buyer

   

 

_______________________________________

By:  Scott MacRae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

Exhibit A

 

LIABILITIES

 

None.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

